THEATTORNEY               GENERAL
                          OF    TEXAS
                          Aua-n'z~   xx.""""""""""
  GERALD C. MANN
AITOIRNEYDICN&RAL



    Honorabl'eJames'E. Klldag, Director
    K&or Transportation Dlvlslon
    Railroad CoinMsalon of Texas
    Austin, Texas
    Dear Sir:                   Opinion No. Oil270
                                Re: Whether cottonseed is livestock
                                     feedstuffs end whetner or .lotthe
                                     tiaullngof cottvnsei3dfrom a cot-
                                     ton gin to a cottonse6d 011 ml'11
                                     Is hauli* from "dealer to dealer".
               We received your letter of August 14, 1939, request-
    ing our opinion of the following questions.
               'where a country gin gins cotton and takes
        cotton seed as pajment, In whole or.ln part, for
        the services rendered in.the ginning, may one of
        said special commodity carriers transport such
        seed for hire from one of these gins to a cotton
        seed oil mill, -- this question involving the fol-
        lowing specific InquFPles:
               "(a) Is this the transportation of livestock
        feedstuff, it belng well known that the cotton seed
        oil mill will refine the cotton seed into food for
        human consumption"
               "(b) Is this cotton seed being transported
        from dealer to dealer?"
               In the absence of a statutory definition of the term
    "livestock feedstuffs," we nust take its ordinary meaning. cot-
    tonseed Is not ordinarily defined as livestock feedstuff, but
    as a matter of fact It is often so used. In view of this fact,
    it is necessary to look to the facts of each ca'sein order to
    determine whether or not the cottonseed Is used as livestock feed-
    stuff.
               When'cottonseed is used    as livestock feedstuff 6~ Is--
    transported by a motor Mrrler for     such purpose, it Is clear that
    B niotorcarrier could'transport it    by virtue of having a special
    commodity permit to haul livestock    feedstuffs.
Honorable James E. Kilday, page 2         o-1270:


           On the other hand, cottonseed has many uses other
than as livestock feedstuff. A motor~carrler Is not authorized
tiitransport cottonseed under a special commodity permit to
haul livestock feedstuff when the purpose or use thereof is
other than for livestock feedstuff.
           W6 conclude from yotirletter that the cottonseea
hauled from a cotton-'gln"toa cottonseed oil nil11Is to b6 l*qed
for'the purpose'of manufacturing f66d for hum&xicon~um~tlbh.
This being true, a mot& cai‘rIer'cannotbe pelimittedt0 traris-
port cottoliseedunder a special commodity permit to haul llve-
stock feedstuffs.
           You Nrther inquire wtietheror not the hauling of
cbttonseed from a cotton gin to a cottoiiseedoil till1Is tti6
haiillhgof~llvestock fee&&.uffs from dealer to deale%. Sindb
tti6Railroad Commission has‘not dgfined the term "dealer", we
have to resbrt to Its ordinary meaning. We will assume, for
purpose of answering this question, that cottonseed 1s livestock
feedstuffs.
           A "dealer" Is a "person who makes a buslne'ss'dfbiiylilg
And selling goods, especially, as dlst~lsh3d    from a mafiufac-
tixrer,without altering their cbnditlon.   State v. San Patriclo
Canning Co., 17 S.W. (26) 160, and other authorities-cited therein.
                                                               .,.
           In State'v. YearbT, 82 #bC. 561, 33 AM. R&p. 694; the
Supreme Cburt of that..stateheld~'thatone who buys cattle, sheep
and hogs and sells meat, Is tiota dealer in meat.
           In State v. Chadbourn, 80 N. C. 479, 30~Am. Rep. 94;
fFtip;etors of sawmill, bought tlmbep, cut It up, and sold It as
      . They were held not to be dealers In lumber.
           In NOP?T~SV. Corn.,27 Pa. 495, we find this language:
"A dealer in the popular, and, therefore, In the statutory, sense
of the word, Is not one who buys to keep, OP makes to sell, but
one who buys to sell again."
           In State v. San Patrlclo, supra, the question was
whether a canner of shrimp who purchased shrimp from fishermen,
processed and canned the shrimp, and sbld them to wholesalers
And chain stores through brokers, w&s a dealer in shrimp. The
court held that the canner was not a dealer, in the sense in ~.
which this teem iS tirdlnarllyemployed, but was a processor, a
canner or a manufacturer. From this opinion, we quote as follows:
           "It Is no more such dealer than on& who
    operate'sa modern packing,house plant Is a whole-
    sale dealer engaged in buying and selling pigs;
Honorable James E. Kllday, page 3          O-1270


    than a fruit canner is a wholesale dealer engaged
    In the business of buying and selling peaches;
    than the owner of a breakfast food plant Is a
    wholesale dealer engaged in the business of buy-
    ing and selling corn, or'oats, or rice; than an
    iron fauxder Is a wholesale dealer engaged in
    the business of buying and selling iron ore."
             We conclude for reasons herein stated that a cotton-
seed   oil mill Is not's "dealer" In livestock feedstuffs as that
term   is used In the speclal.permlt granted for the transporta-
tion   of livestock feedstuffs, but restricting such transporta-
tion   from dealer to dealer.
                               Very truly yours
                             ATTORNEYGENERAL OF TEXAS

                               By s/Glenn R. Lewis
                                    Glenn R. Lewis
                                    Assistant
                               By s/Lee Shoptaw
                                    Lee Shoptaw
IS:LW:wc

APPROVED NOV 7, 1939
s/Gerald C. Mann
ATTORNEYGENERALOF    TEXAS
Approved Opinion Committee By s/BWB Chairman